Citation Nr: 9905383	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-12 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and M. M.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from March 1956 to October 
1959.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in April 1994 which denied the claimed benefits.  

In November 1998, a videoconference hearing was held before 
N. R. Robin, who is a Member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


REMAND

Review of the claims file reflects that service connection is 
currently in effect for coronary artery disease, status post-
bypass grafting and myocardial infarction, currently rated 
100 percent disabling; generalized anxiety disorder, with 
depression and history of major depressive episodes, 
competent, currently evaluated 50 percent disabling; 
postoperative residuals of peripheral vascular disease, 
currently rated 40 percent disabling; degenerative disk 
disease of the lumbosacral spine, currently evaluated 
40 percent disabling; bilateral cataracts, currently rated 
30 percent disabling; ulnar neuropathy of the left upper 
extremity, currently evaluated 20 percent disabling; and 
residuals of a right femur fracture, a scar as a residual of 
excision of a saphenous vein, and hemorrhoids, each rated 
noncompensably disabling.  In addition, the veteran is 
receiving special monthly compensation under the provisions 
of 38 U.S.C.A. § 1114(s).  

The record shows that the veteran has consistently claimed 
that he has effectively lost the use of his left hand and 
arm.  Examiners have reported left ulnar neuropathy since 
1992.  On examinations between 1994 and 1997, examiners 
described the veteran's left upper extremity strength 
variously as 3/5, good, or normal.  One examiner pointed to a 
discrepancy between the veteran's use of his left hand on 
moving his wheelchair and the findings noted on actual 
examination.  However, a VA examiner in February 1998 
recorded that the grip strength of the veteran's left hand 
was less than 10 percent of that in his right hand.  
Unfortunately, although specifically requested to do so, the 
1998 examiner did not ascertain whether or not there was loss 
of use of any hand or foot and, if so, state the cause.  That 
specific medical information is necessary in evaluating the 
veteran's current appeal.  The Board may not rely on its own 
unsubstantiated medical judgment in making such a 
determination.  See Thurber v. Brown, 5 Vet. App. 119, 122 
(1993).  In this regard, the Board is also cognizant of the 
holding of the United States Court of Veterans Appeals 
(Court) in Suttmann v. Brown, 5 Vet. App. 127, 138 (1993), 
and Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(where the record does not adequately reveal the current 
state of the claimant's disability and the claim is well 
grounded, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination).  
Further, "[if] a diagnosis is not supported by the findings 
on the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  
38 C.F.R. § 4.2 (1998) (emphasis added); see also 38 C.F.R. § 
19.9 (1998) (when further evidence or clarification "is 
essential for a proper appellate decision ... the Board shall 
remand the case"). 

In light of the differing medical evidence and the inadequate 
1998 VA compensation examination, the Board believes that an 
additional VA neurological examination is necessary to 
determine whether the impairment caused by the veteran's 
service-connected left ulnar neuropathy has resulted in 
effective loss of use of his left hand.  

Also, a rating decision in September 1998 denied increased 
ratings for the service-connected coronary artery disease, 
generalized anxiety disorder, residuals of degenerative disk 
disease of the lumbosacral spine, bilateral cataracts, 
residuals of left ulnar neuropathy, and special monthly 
compensation based both on loss of use of the left upper 
extremity and on the need for the regular aid and attendance 
of another person.  In November 1998, after the claims folder 
was transferred to the Board, a letter was received from the 
veteran in which he disagreed with the RO's determinations 
regarding each of the above issues, except for an increased 
rating for bilateral cataracts (on a liberal reading of his 
statements, see EF v. Derwinski, 1 Vet. App. 324, 326 
(1991)).  Although the Board recognizes that the RO has not 
yet had the opportunity to furnish the veteran with a 
statement of the case concerning those issues, the filing of 
a timely notice of disagreement mandates such procedural 
action.  See Archbold v. Brown, 9 Vet App 124 (1996); Godfrey 
v. Derwinski, 7 Vet. App. 398 (1995).  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  With any needed signed releases from 
the veteran, the RO should request copies 
of up-to-date medical records of any 
treatment or examination, VA or non-VA, 
that the veteran has received for his 
service-connected left ulnar neuropathy.  
All records so received should be 
associated with the claims folder.  

2.  The RO should then schedule the 
veteran for a VA neurological 
examination.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All special tests deemed 
necessary by the examiner should be 
completed.  The examiner's report should 
set forth in detail all pertinent 
complaints, clinical findings, and 
diagnoses pertaining to the veteran's 
left upper extremity.  The examiner 
should be requested to provide an opinion 
as to whether any effective function of 
the left hand remains other than that 
which would be equally well served by an 
amputation stump at the site of election 
below the elbow with use of a suitable 
prosthesis.  The determination is to be 
made on the basis of actual remaining 
function of the hand and whether the acts 
of grasping or manipulation could be 
accomplished equally well by an 
amputation stump with prosthesis.  The 
examiner's opinion should be supported by 
reference to pertinent evidence in the 
claims file.  

3.  The RO should furnish the veteran 
with a statement of the case concerning 
the issues as to which he submitted a 
notice of disagreement in November 1998.  
If, and only if, he submits a timely 
substantive appeal as to any of those 
issues, the RO should then certify those 
issues to the Board for appellate 
consideration.  

4.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim for 
financial assistance in the purchase of 
an automobile and adaptive equipment or 
adaptive equipment only.  If action taken 
as to that issue remains adverse to the 
veteran, he and his accredited 
representative should be provided with a 
supplemental statement of the case 
concerning all evidence added to the file 
since the last supplemental statement of 
the case on that issue and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

